Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 1-20 (dated 05/07/2020) are pending in this application and are now under consideration for examination. 
Priority
This application is 371 of PCT/US2018/060061 filed on 11/09/2018 and claims the benefit of priority under 35 U.S.C. 119(e) to the US Provisional application: 62/584,179 filed on 11/10/2017. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 10/19/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Objections-Abstract/Specification
I. The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract should be presented as a single sheet apart from all other bibliographic material including the information included on the first page of a WO publication. If EFS is used to submit a replacement abstract, the appropriate abstract (ABST) document code should be used for the one-page document. Correction is required. See MPEP § 608.01 (b).
Objections-Specification
	II. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The specification contains hyperlinks to various 
Specification-Objection/Sequence Compliance
III. Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Specifically, applicants’ are required to comply with the sequence rules by inserting the sequence identification numbers of all sequences within the claims and/or specification. It is particularly noted that pages 33-34, paragraphs [0087-0089] and page 40, paragraph [00212], Primer Table:, of specification recite many sequences, but applicants’ fail to provide the SEQ ID NO: (sequence identifiers) to all the sequences recited in the specification; i.e., nucleotides 10 (ten) or more and amino acids 4 (four) or more. Sequences must be referred to by their sequence identifiers, see particularly 37 CFR 1.821(d). If the sequences appearing in the specification do not have SEQ ID NO: assigned to them, then an amendment to the sequence listing will be required as well. There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Failure to correct the deficiency will be held a non-responsive to this Office action. Correction and clarification required.

	Sequence Rules: The nucleic acid sequences presented requires having a sequence identifier. In order to comply with the sequence rules Applicants must identify the sequence by providing SEQ ID NO:, and where required provide a new version of the sequence listing and disk. Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification. Note: If the nucleic acid sequences are already part of the sequence listing and the CRF, Applicants may amend the specification by providing the appropriate SEQ ID NO: or provide the SEQ ID NO, to the legend of the figure(s). Applicant's cooperation is requested in correcting other unidentified sequences of which applicant may become aware of in the specification.
Claim Rejections: 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea or a process) without significantly more statutory categories of invention. Claims 1 and 17-19 are directed to a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: Contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 …, (method claims; also see 112(b) rejections below for claims interpretation); Claim 4 directed to isolated and purified polynucleotide comprising: a. a nucleic acid sequence encoding a HmfF polypeptide product claim); and Claims 6 and 8-9 are directed to a cell-free lysate composition comprising: a. HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … …(product claims). The rationale for this determination is explained below.
The claim(s) one or both of does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because claims 1 and 16-19 are directed to a method/process, which is one of the statutory categories of invention; i.e., a correlation that is the consequence of natural processes (Mayo; Mayo v. Prometheus, the 2013 decision and the 2014 decision in Alice Corp. Pty. Ltd. v. CLS Bank International); and this step happens in nature in Cupriavidus basilensis; see Koopman et al., PNAS., 2010, Vo. 107(11): 4919-4924 (in IDS), applicants’ are directed to following sections in Koopman et al., PNAS., 2010, Vo. 107(11): 4919-4924 (in IDS): Abstract, Fig. 1, page 4920; Table 1, and  Fig. 2, page 4921; the reference polypeptide and the encoding polynucleotides isolated from said reference bacteria Cupriavidus basilensis has 65.5% sequence similarity to SEQ ID NO: 1 encoding polynucleotide and 69.3% sequence similarity to SEQ ID NO: 2 encoding polynucleotide and having the encoded polypeptide has H297, R305 and R332 corresponding to SEQ ID NO: 2 of the instant application (see provided sequence alignments). Therefore, the claimed method is recited at a high level of generality such that it amounts to insignificant pre-solution/extra-resolution activity and as such is deemed as no meaningful limitation in this step that distinguishes it from well-understood activity previously reported in nature in the bacteria Cupriavidus basilensis by scientists in the field prior to applicants’ invention, and at the time the application was filed. Also see the recent Office Guidance For Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, Natural Products, & Process available from http://www.uspto.gov/patents/law/exam/examguide.jsp).
Claim Rejections: 35 USC § 101
35 U.S.C. 101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4, 6 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 4, 6 and 8-9 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below. Claim 4 is directed to isolated and purified polynucleotide comprising: a. a nucleic acid sequence encoding a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 …(product claim); and Claims 6 and 8-9 are directed to a cell-free lysate composition comprising: a. HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … …(product claims; also see 112(b) rejections below for claims interpretation). The rationale for this determination is explained below.
The “2014 Interim Guidance on Patent Subject Matter Eligibility” 79 FR 74618 (Dec. 16, 2014) directs that claims drawn to 1) a composition of matter, 2) a law of nature or a natural phenomenon and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception are ineligible for patenting See, 79 FR, page 74621 (flow chart).  Nature-based compositions of matter are not directed to significantly more than a judicial exception when the claimed "naturally occurring products and some man-made products . . . are essentially no different from a naturally occurring product . . .  that fall under the laws of nature or natural phenomena exception.” 79 FR, page 74623, left column. That is, a patent-eligible composition of matter must be "markedly different" in terms of the "product's structure, function, and/or other properties."  79 FR, page 74623, center column.  
Claims 4, 6 and 8-9 are directed to naturally-occurring protein(s), encoding polynucleotides or composition thereof, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013), as they are not markedly different than the naturally-occurring protein(s), encoding polynucleotides or composition thereof protein of SEQ ID NO: 1 or SEQ ID NO: 2 and the encoding polynucleotide obtained from bacterial source, for examination purposes, no patentable weight will be given to the term “A cell-free lysate”. Examiner would like to point out that bacteria Pelotomaculum thermopropionicum endogenously comprises the protein and having 100% sequence identity to SEQ ID NO: 1 and the encoding polynucleotide (see Acc# A5D4Z9 UniProtKB/TrEMBL database, see provided sequence alignments; Kosaka et al., Genome Res., 2008, Vol. 18: 442-448); and bacteria Geobacillus kaustophilus endogenously comprises the protein and having 100% sequence identity to SEQ ID NO: 2 and the encoding polynucleotide (see Acc# Q5QL39 UniProtKB/TrEMBL database, see provided sequence alignments; Takami et al., Nuc. Acids Res., 2004, Vol. 32: 6292-6303). While claims 4, 6 and 8-9 recite polypeptides at least 34% sequence identity to the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2, the occurrence of mutations within naturally occurring proteins is well known in the art (applicants’ are directed to following sections in Koopman et al., PNAS., 2010, Vo. 107(11): 4919-4924 (in IDS): Abstract, Fig. 1, page 4920; Table 1, and  Fig. 2, page 4921; the reference polypeptide and the encoding polynucleotides isolated from said reference bacteria Cupriavidus basilensis has 65.5% sequence similarity to SEQ ID NO: 1 encoding polynucleotide and 69.3% sequence similarity to SEQ ID NO: 2 encoding polynucleotide and having the encoded polypeptide has H297, R305 and R332 corresponding to SEQ ID NO: 2 of the instant application (see provided sequence alignments), and as the claims do not specify any particular position at which the substitution must occur, thus the proteins of claims 4, 6 and 8-9 are also directed to natural products (see, the recent Office Guidance For Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products, available from http://www.uspto.gov/patents/law/exam/examguide.jsp). 
Regarding claims 6 and 8-9, the mere aggregation of naturally occurring products i.e., HMfF polypeptides with furoic acid and carbon dioxide together does not change the structure of either product and furthermore, furoic acid and carbon dioxide are also produced in nature and this step happens in nature in Cupriavidus basilensis; see Koopman et al., PNAS., 2010, Vo. 107(11): 4919-4924 (in IDS), applicants’ are directed to following sections in Koopman et al., PNAS., 2010, Vo. 107(11): 4919-4924 (in IDS): Abstract, Fig. 1, page 4920; Table 1, and  Fig. 2   page 4921; the reference polypeptide and the encoding polynucleotides of isolated from said reference bacteria Cupriavidus basilensis has 65.5% sequence similarity to SEQ ID NO: 1 encoding polynucleotide and see provided sequence alignments; see the recent Office Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products, available from http://www.uspto.gov/patents/law/exam/examguide.jsp).
A “product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product’s naturally occurring counterpart. If the claim recites a nature-based product limitation that does not exhibit markedly different characteristics, the claim is directed to a ‘product of nature' exception.”  79 FR, page 74623, right column.  A change in biological activity, chemical or physical properties, and structure and form are given as non-limiting examples of possible “markedly different characteristics.” 79 FR, page 74623, right column. Here, as stated, the claims encompass naturally-occurring cytochrome P-450 and reducing agents having the same structure, and therefore biological activity, chemical and physical properties, as a naturally-occurring product. As such, the claims appear to be directed towards nothing more than a judicial exception for the reasons stated. 
The claims recite ineligible subject matter for the reasons stated.
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
I. Claim 1 (claims 2-3 and10-20 depending therefrom); Claim 4 (claim 5 depending therefrom); and Claim 6 (claims 7-9 depending therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 1, 4 and 6 are indefinite in the recitation of “… b. wherein the polypeptide has carboxylase and decarboxylase activity and comprises (i) the amino acid corresponding to H297 or a functional substitution thereof, and (ii) at least one of (a) the amino acid corresponding to R305 or a functional substitution thereof; and (b) the amino acid corresponding to R332 or a functional substitution thereof, wherein the position is numbered relative to the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2” makes it unclear; as SEQ ID NO: 1 of the instant application does not comprise H297, R305, R332 in the amino acid sequence of SEQ ID NO: 1; for the record SEQ ID NO: 1 of the instant application comprises the following amino acid residues in the recited positions: L297, E305 and Y332. The scope of the claims are unclear; clarification and/or correction is required.
II. Claim 7 is rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).

In the present instance, claim 7 recites the broad limitation “greater than ambient conditions” and also recites “such as at least 400 ppm” which is the narrower statement of the range/limitation. Clarification and correction is required.
III. Claim 11 is rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).

In the present instance, claim 11 recites the broad limitation “such as 35-60 degrees C” … and also recites “including 45-55 degrees C” which is the narrower statement of the range/limitation. Clarification and correction is required.
IV. Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 13 and 16 recite the phrase “... including in the reactor” and there is insufficient antecedent 13 and 16 depend from primary claim 1, and no reactor is recited in in claim 1. Clarification and correction required.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-20 of the instant application as interpreted are directed to a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: Contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 …, (method claims 1-3 and 10-20; also see 112(b) rejections above for claims interpretation); Claims 4-5 are directed to isolated and purified polynucleotide comprising: a. a nucleic acid sequence encoding a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 …(product claim); and Claims 6 and 8-9 are directed to a cell-free lysate composition comprising: a. HmfF polypeptide comprising an amino acid product claims) i.e., genus of polypeptides, encoding polynucleotides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a genus of cellular context/recombinant host cells and a method for preparing a 2,5-furandicarboxylic acid (FDCA). 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”). Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).

MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.



In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention 
In the instant case, there is no structure associated with function with regard to the members of genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: Contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 …, (method claims 1-3 and 10-20; also see 112(b) rejections above for claims interpretation); Claims 4-5 are directed to isolated and purified polynucleotide comprising: a. a nucleic acid sequence encoding a HMfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 …(product claim); and Claims 6 and 8-9 are directed to a cell-free lysate composition comprising: a. HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … (product claims) i.e., genus of polypeptides, encoding polynucleotides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a genus of cellular context/recombinant host cells and a method for preparing a 2,5-furandicarboxylic acid (FDCA). 
No information, beyond the characterization of two species, isolated amino acid sequences comprising the amino acid sequences of SEQ ID NO: 1 or 2 (with carboxylase and decarboxylase activity) and in vitro method for assaying the activity of said polypeptides (for details Examples see paragraphs [0085-00123], pages 32-41 of method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: Contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 …, (method claims 1-3 and 10-20; also see 112(b) rejections above for claims interpretation); Claims 4-5 are directed to isolated and purified polynucleotide comprising: a. a nucleic acid sequence encoding a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 …(product claim); and Claims 6 and 8-9 are directed to a cell-free lysate composition comprising: a. HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … (product claims) i.e., genus of polypeptides, encoding polynucleotides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a genus of cellular context/recombinant host cells and a method for preparing a 2,5-furandicarboxylic acid (FDCA).
The genus of recombinant host cells comprising a genus of polypeptides and the encoding polynucleotides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of SEQ ID NO: 1 and 2 with specific structures having the associated function/activity, (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Applicants’ are respectfully directed to the problems associated EC Classification in the section “Transferring the EC Classification enzyme to Non-Enzyme Comparisons”; pages 101-102 and Fig. 2a)-b), highlighting the structural and functional heterogeneity based on EC Classification 
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol., 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
Specifically regarding polypeptides having carboxylase and decarboxylase activity, the art teaches the following: the reference of Marshall et al., (Arch. Biochem. Biophys., 2017, Vol. 632: 209-221) teaches that there is wide structural and functional variations and co-factor requirements for the activities of polypeptides with carboxylase and decarboxylase activity and paucity of knowledge in the art; applicants’ are directed to the following sections in of Marshall et al., (Arch. Biochem. Biophys., 2017, Vol. 632: 209-221): Abstract; Fig. 1 & col. 2, page 210; Fig. 7 & paragraphs 6-7, pages 215-219; and entire document.     
	As stated above, no information beyond the characterization of two species, isolated amino acid sequences comprising the amino acid sequences of SEQ ID NO: 1 or 2 (with carboxylase and decarboxylase activity) and in vitro method for assaying the University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of two species, isolated amino acid sequences comprising the amino acid sequences of SEQ ID NO: 1 or 2 (with carboxylase and decarboxylase activity) and in vitro method for assaying the activity of said polypeptides (for details Examples see paragraphs [0085-00123], pages 32-41 of specification). However, specification does not reasonably provide enablement for a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: Contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% method claims 1-3 and 10-20; also see 112(b) rejections above for claims interpretation); Claims 4-5 are directed to isolated and purified polynucleotide comprising: a. a nucleic acid sequence encoding a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 …(product claim); and Claims 6 and 8-9 are directed to a cell-free lysate composition comprising: a. HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … (product claims) i.e., genus of polypeptides, encoding polynucleotides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a genus of cellular context/recombinant host cells and a method for preparing a 2,5-furandicarboxylic acid (FDCA). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-20 are so broad as to encompass: a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: Contacting a HmfF polypeptide comprising an method claims 1-3 and 10-20; also see 112(b) rejections above for claims interpretation); Claims 4-5 are directed to isolated and purified polynucleotide comprising: a. a nucleic acid sequence encoding a HMfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 …(product claim); and Claims 6 and 8-9 are directed to a cell-free lysate composition comprising: a. HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … (product claims) i.e., genus of polypeptides, encoding polynucleotides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a genus of cellular context/recombinant host cells and a method for preparing a 2,5-furandicarboxylic acid (FDCA). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides and encoding polynucleotides broadly encompassed by the claims in a genus of recombinant host cells and in the claimed method. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in two species, isolated amino acid sequences comprising the amino acid sequences of SEQ ID NO: 1 or 2 (with carboxylase and decarboxylase activity) and in vitro method for assaying the activity of said polypeptides (for details Examples see paragraphs [0085-00123], pages 32-41 of specification). It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides and the encoding polynucleotides i.e., a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: Contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 …, (method claims 1-3 and 10-20; also see 112(b) rejections above for claims interpretation); Claims 4-5 are directed to isolated and purified polynucleotide comprising: a. a nucleic acid sequence encoding a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 …(product claim); and Claims 6 and 8-9 are directed to a cell-free lysate composition comprising: a. HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID: 2 … (product claims) i.e., genus of polypeptides, encoding polynucleotides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a genus of cellular context/recombinant host cells and a method for preparing a 2,5-furandicarboxylic acid (FDCA). The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed 
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass: a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: Contacting a HMfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 …, (method claims 1-3 and 10-20; also see 112(b) rejections above for claims interpretation); Claims 4-5 are directed to isolated and purified polynucleotide comprising: a. a nucleic acid sequence encoding a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set product claim); and Claims 6 and 8-9 are directed to a cell-free lysate composition comprising: a. HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID: 2 … (product claims) i.e., genus of polypeptides, encoding polynucleotides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a genus of cellular context/recombinant host cells and a method for preparing a 2,5-furandicarboxylic acid (FDCA), because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting associated function/activity and comprising an amino acid sequence having at least 34% sequence identity to SEQ ID NO: 1 and 2 … having the amino acid residue changes and with an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides and encoding polynucleotides with an enormous number of modifications in a genus of host cells. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics in a genus of host cells is unpredictable and the In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
III. Claim 5 recites “A recombinant host …” as interpreted is directed to the use of multicellular organisms including transgenic animals and plants and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement when given the broadest reasonable interpretation, because, while claim 5 is enabling for an isolated prokaryotic or eukaryotic host cell transformed with the recombinant expression vector encoding polypeptide(s) of interest, does not reasonably provide enablement for any transgenic multi-cellular organisms or host cells within a multi-cellular organism that have been transformed with the synthetic nucleic acid/expression vector or any transgenic plant that have been transformed with the synthetic nucleic acid/expression vector and expressing the polypeptide of interest. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.
Claim 5 is so broad as to encompass transgenic multi-cellular organisms and host cells transformed with specific nucleic acids, including cells in vitro culture as well as within any multi-cellular organism and transgenic plants. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms encompassed by the claims which the specification fails to teach how to generate. While methods for transforming cells in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism disclosure is limited to only isolated cells in vitro. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including the use of host cells within a multi-cellular organism for the production of said polypeptides. The scope of claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “An isolated recombinant host cell …”. 
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the 

Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-6, 8-9, 11-12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Koopman et al., (US 2011/0086395 A1), when given the broadest reasonable interpretation. 
Claims 1-2, 4-6, 8-9, 11-12 and 16-19 as interpreted are directed to a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: Contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 …, (method claims 1-2, 11-12 and 16-19; also see 112(b) rejections above for claims interpretation); Claims 4-5 are directed to isolated and purified polynucleotide comprising: product claim); and Claims 6 and 8-9 are directed to a cell-free lysate composition comprising: a. HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 … (product claims). 
Koopman et al., (US 2011/0086395 A1) disclose a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: Contacting a HmfF polypeptide comprising an amino acid sequence having 48.8% sequence identity with the amino acid sequence set out in SEQ ID NO: 1 and the encoding polynucleotide having 65.5% sequence identity of the instant application; said reference also discloses a HmfF polypeptide comprising an amino acid sequence having 50.8% sequence identity with the amino acid sequence set out in SEQ ID NO: 2 and the encoding polynucleotide having 69.3% sequence identity of the instant application SEQ ID NO: 2, wherein the reference polypeptide has H297, R305 and R332 in the recited amino acid positions of the reference polypeptide (see provided sequence alignments). Applicants’ are directed to the following sections in Koopman et al., (US 2011/0086395 A1): Abstract; Fig. 5, Fig. 6; Furoic acid as the carbon source, paragraph [0011]; said reference polypeptide having 2,5-furan–dicarboxylic acid decarboxylase activity, paragraphs [0013], [0030] and [0209]; encoding polynucleotides, vector and transformed host cells comprising said reference polynucleotides, paragraphs [0101-0107]; in vitro method of producing 2,5-furandicarboxylic acid (FDCA), paragraphs [0331-0337] and TABLE 2; culturing conditions at 410 C, paragraphs [0363-0366], and entire document. 
1-2, 4-6, 8-9, 11-12 and 16-19 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ genetically modified recombinant host cells in the claimed method of the instant invention with the genetically modified recombinant host cells and the method of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and method of the instant invention and the product and the method of the prior art (i.e., that the genetically modified host cells of the prior art does not possess the same material structural and functional characteristics of the genetically modified host cells of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1-14 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koopman et al., (US 2011/0086395 A1) as applied to claims 1-2, 4-6, 8-9, 11-12 and 16-19 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Kosaka et al., (Genome Res., 2008, Vol. 18: 442-448; Pelotomaculum thermopropionicum endogenously comprises the protein of SEQ ID NO: 1; see Acc# A5D4Z9, UniProtKB/TrEMBL, disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 1 of the instant invention, see provided sequence alignment), Takami et al., (Nuc. Acids Res., 2004, Vol. 32(21): 6292-6303; Geobacillus kaustophilus endogenously comprises the protein of SEQ ID NO: 2; see Acc# Q5QL39, UniProtKB/TrEMBL, disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 2 of the instant invention, see provided sequence alignment) and Matsuda et al., (Tetrahedron Lett., 2008, Vol. 49: 6019-6020). 
The disclosure of Koopman et al., (US 2011/0086395 A1) as applied to claims 1-2, 4-6, 8-9, 11-12 and 16-19 (is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Koopman et al., is silent regarding said method is performed at a carbon dioxide pressure greater than ambient conditions (as in claims 3 and 7), greater than 1 bar, (as in claim 13) and carbon dioxide under supercritical conditions (as in claim 20). 
Regarding claims 1, 4 and 6, the following references disclose the structural and functional elements: Kosaka et al., (Genome Res., 2008, Vol. 18: 442-448) disclose Pelotomaculum thermopropionicum endogenously comprises the protein of SEQ ID NO: 1; see Acc# A5D4Z9, UniProtKB/TrEMBL, disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 1 of the instant invention (see provided sequence alignment) and Takami et al., (Nuc. Acids Res., 2004, Vol. 32(21): 6292-6303) disclose Geobacillus kaustophilus endogenously comprises the protein of SEQ ID NO: 2; see Acc# Q5QL39, UniProtKB/TrEMBL, disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 2 of the instant invention (see provided sequence alignment).
Regarding claims 3, 7, 13 and 20, the reference of Matsuda et al., (Tetrahedron Lett., 2008, Vol. 49: 6019-6020) advantageously teach continuous carboxylation using pressurized carbon dioxide for performing carboxylation by employing an enzyme having carboxylase and decarboxylase activity: see Abstract; Fig. 1, page 6020; and entire document.
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Koopman et al., and employ the polypeptides of Kosaka et al., and Takami et al., that teach structural and functional elements involved in the claimed method i.e., comprising contacting a HMfF polypeptide and adopt the methods Matsuda et al., for the enhanced production in a method for preparing a 2,5-furandicarboxylic acid (FDCA). Motivation to generate such a method including recombinant host cells comprising the structural and functional elements, as 2,5-furandicarboxylic acid (FDCA) compound is a commercial product of importance and useful in the preparation of fine chemicals, agrochemicals and in various industry (Koopman et al., and Matsuda et al.,). The expectation of success is high, because the combined teachings of Koopman et al., Kosaka et al., Takami et al., and Matsuda et al.,  teach genetically modified recombinant microbial/host cells comprising recombinant enzymes/proteins/functional elements and the entire pathway and the methods for the enhanced production of 2,5-furandicarboxylic acid (FDCA) compounds and said 
Given this extensive teaching in prior art (Koopman et al., Kosaka et al., Takami et al., and Matsuda et al.,) i.e., a method for preparing a 2,5-furandicarboxylic acid (FDCA) comprising: Contacting a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 …, (method claims 1-3 and 10-20; also see 112(b) rejections above for claims interpretation); Claims 4-5 are directed to isolated and purified polynucleotide comprising: a. a nucleic acid sequence encoding a HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID NO: 2 …(product claim); and Claims 6 and 8-9 are directed to a cell-free lysate composition comprising: a. HmfF polypeptide comprising an amino acid sequence that has greater than 34% sequence identity with an amino acid sequence set out in SEQ ID NO: 1 or SEQ ID: 2 … (product claims) i.e., genus of polypeptides, encoding polynucleotides including homologs, mutants and variants of undefined/unlimited structures having the activity of carboxylase and decarboxylase in a genus of cellular context/recombinant host cells and a method for preparing a 2,5-furandicarboxylic acid (FDCA), as taught by the instant invention and as claimed is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1-14 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koopman et al., (US 2011/0086395 A1) as applied to claims 1-2, 4-6, 8-9, 11-12 and 16-19 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Kosaka et al., (Genome Res., 2008, Vol. 18: 442-448; Pelotomaculum thermopropionicum endogenously comprises the protein of SEQ ID NO: 1; see Acc# A5D4Z9, UniProtKB/TrEMBL, disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 1 of the instant invention, see provided sequence alignment), Takami et al., (Nuc. Acids Res., 2004, Vol. 32(21): 6292-6303; Geobacillus kaustophilus endogenously comprises the protein of SEQ ID NO: 2; see Acc# Q5QL39, UniProtKB/TrEMBL, disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 2 of the instant invention, see provided sequence alignment) and Matsuda et al., (Tetrahedron Lett., 2008, Vol. 49: 6019-6020).

Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652